Title: Report on the Petition of Ludwig Kuhn, 19 December 1792
From: Treasury Department,Hamilton, Alexander
To: Speaker of the House of Representatives



[Philadelphia, December 19, 1792 Communicated on December 20, 1792]
[To the Speaker of the House of Representatives]

The Secretary of the Treasury, to whom was referred the petition of Ludwig Kuhn, by an Order of the House of Representatives, of the 28th of November last, thereupon respectfully makes the following Report:
The case is one of those included in a former report to the House, dated the 16th of April 1792, as barred by the Acts of limitation.
To remove the objection, which has been made on that ground to the claim of the petitioner, he has attempt[ed] to prove by his own deposition, that, in the month of March 1786, he exhibited his account and vouchers to Benjamin Stelle, late Commissioner for settling accounts in the State of Pennsylvania.
A Certificate is also produced from William Mumford, late a Clerk in the said Commissioner’s Office, intended to prove that the claim had been lodged in the said Office, within the time limited by law; but had not been settled, for want of a certificate from Colonel Magaw: And that at the time, when the Office was closed, the unsettled accounts and certificates were left in the hands of Reading Howell, and the books and papers of the office had been deposited in the treasury of the United States.
It appears, that the Commissioner before mentioned transmitted to the treasury a number of claims upon the United States, which had been preferred at his Office, and which remained unsettled. The papers have been examined in the Auditor’s Office, and no Account in the name of the petitioner can be found.
The evidence with regard to the exhibition of the claim, within the time limited by law, is therefore deficient. The admission of collateral testimony, of the nature of that which is here produced, after so great a lapse of time, it is conceived, would, for obvious reasons, be extremely dangerous; And in this view, nothing of weight occurs to the Secretary, that could lead to a deviation from the opinion expressed in a former report.
Which is humbly submitted

Alexander Hamilton,Secretary of the Treasury.
Treasury DepartmentDecember 19th 1792.

